Order entered May 28, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00004-CR

                         KARL AARON MULLENS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 59th Judicial District Court
                               Grayson County, Texas
                           Trial Court Cause No. 063112

                                        ORDER
      Appellant’s May 26, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to June 26, 2015.


                                                   /s/   LANA MYERS
                                                         JUSTICE